Justice KITTREDGE.
I concur in result. I write separately because I would adhere to, and not overrule, State v. Grippon, 327 S.C. 79, 489 S.E.2d 462 (1997), and State v. Cherry, 361 S.C. 588, 606 S.E.2d 475 (2005).
The United States Supreme Court has held that there is no difference between direct and circumstantial evidence. See Holland v. United States, 348 U.S. 121, 140, 75 S.Ct. 127, 99 L.Ed. 150 (1954) (noting that circumstantial evidence is “intrinsically no different from testimonial evidence,” for both instances require a jury “to weigh the chances that the evidence correctly points to guilt against the possibility of inaccuracy or ambiguous inference,” and in both instances, “the jury must use its experience with people and events in *101weighing the probabilities”). All of the federal courts and the vast majority of state courts have adopted Holland. The reasoning and rationale for following Holland was persuasively set forth by this Court in Cherry, and I see no basis for rejecting Holland and overruling Grippon and Cherry.
PLEICONES, J., concurs.